           IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                          Case No. 1:14cr15-MW/GRJ

JOSEPH MICHAEL DIAZ,

      Defendant/Petitioner.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 68, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 72. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “Petitioner’s Motion by a Person in

Federal Custody to Set Aside/Vacate a Sentence of Imprisonment Pursuant to 28 U.S.C. § 2255,

ECF No. 58, is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall close the

file.

        SO ORDERED on December 7, 2018.

                                            s/Mark E. Walker               ____
                                            Chief United States District Judge
